Hill, C. J.
1. Where an architect sued on quantum meruit, in the absence of contract, to recover for his services in drawing plans and preparing' specifications for the erection of a house, and the main issue of fact was as to the cost of the building to be erected in accordance with the plans and specifications prepared by him, it was not error to admit testimony of a general custom among architects not to guarantee the exact cost of buildings to be constructed on the plans and specifications furnished, but only to make an approximate estimate of the cost.
2. Where an architect is employed by the owner of land to prepare plans and specifications for the construction of a building thereon, and does so, and the owner decides not to have the building erected, because of the estimated cost, but nevertheless retains the plans and specifications, in the absence of any guaranty as to the cost of the building, or agreement as to his compensation for preparing the plans and specifications, the architect would be entitled to recover the reasonable value of his services in preparing and furnishing the plans and specifications.
3. Where the plaintiff voluntarily reduced the amount of a money verdict in his favor by writing off a part thereof, an exception that the verdict as rendered, and before its reduction by the voluntary act of plaintiff, was excessive, is without merit, unless the verdict as reduced was excessive.
4. No error appears, and the verdict is amply supported by the evidence.

Judgment affirmed.